Opinion by
Ekwall, J.
The only evidence produced consisted of the official papers including a report of the Government chemist as to the alcoholic content of the commodity and the testimony of one witness for. the Government. Plaintiff did not specify which of the commodities enumerated under paragraph 802 in said T. D. 48316 he claims this merchandise to be, but in his brief claims it falls under the specific provision for liqueurs, or, in the alternative, for brandy. Government- counsel contended that the protest should be dismissed as defective, apparently because of lack of specificity. The court, being of the opinion that the invoice description of the instant commodity and the mention of the commodity as “maraschino” is sufficient to direct the paind of the collector to the claim that the commodity is a liqueur, held the protest to be sufficient. The experience of the witness produced on behalf of the Government did not qualify him as an expert on imported cordials or liqueurs, and the chemist’s report was of little value. However, in the answer to protest the appraiser stated that the merchandise was “found to be maraschino, an unsweetened compound.” Plaintiff quoted dictionary definitions to support the claim that maraschino is a liqueur. (See Batjer & Co. et al. v. United States, 11 Ct. Cust. Appls. 60, T. D. 38726.) Inasmuch as the appraiser reported the commodity to be maraschino, unsweetened, and the definitions of “maraschino” describe same as a liqueur, it was held that the merchandise was properly dutiable at $2.50 per proof gallon, as claimed.